The application for a hearing in this court after decision by the district court of appeal of the first appellate district, division one, is denied.
In denying the petition we deem it proper to say that the mere fact that an appellate court is of the opinion that certain evidence is susceptible of two reasonable inferences, one looking to the guilt of the defendant and the other to his innocence, does not warrant interference by the appellate court with the conclusion of the jury on the point. It is for the *Page 247 
jury and the trial judge to determine the question of fact in such a case, and their conclusion will be sustained by an appellate court if it finds sufficient support in the evidence, including such inferences as may reasonably be drawn therefrom. The difficulty in the case at bar, taking the facts stated by the district court of appeal as the facts of the case, is that there was no testimony reasonably warranting an inference by the jury that the property alleged to have been stolen was stolen within one year prior to the filing of the information.
Angellotti, C. J., Sloss, J., Melvin, J., and Lennon, J., concurred.